United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                        July 29, 2004
                                FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                  _________________________                               Clerk
                                         No. 03-51321
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

   v.

ESTHER C. HUTCHINSON,

                       Defendant - Appellant;

______________________________________________________________________________

                  Appeal from the United States District Court for the
                              Western District of Texas
                                (P-03-CR-176-ALL)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal, we review Esther Hutchinson’s conviction for possession and aiding and

abetting the possession of marijuana with the intent to distribute. Hutchinson argues that the

evidence that she was aware of the marijuana found hidden in her van was insufficient to support

her conviction.

        We review Hutchinson’s claim of insufficient evidence for whether, viewing all of the


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                -1-
evidence in the light most favorable to the verdict, a reasonable trier of fact could have found that

the evidence establishes the essential elements of the offense beyond a reasonable doubt. United

States v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003).

       We find that the evidence was sufficient to support the jury’s verdict. Hutchinson was

noticeably pre-occupied with the drug-detecting dog used by the border patrol agents. She

offered several inconsistent accounts of and reasons for her trip to Mexico. Agents testified that

Hutchinson did not seem surprised or upset when they told her they had found marijuana in her

van. Finally, Hutchinson then refused to tell the agents who had arranged for her to borrow the

van. Thus, a jury could reasonably conclude that Hutchinson was aware of the marijuana hidden

in the van she was driving. Id.

       For the foregoing reasons, the conviction is AFFIRMED.




                                                 -2-